          Case 2:21-cv-00149-JLB-MRM Document 1-1 Filed 02/24/21 Page 1 of 32 PageID 5




                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 22724068
Notice of Service of Process                                                                            Date Processed: 02/08/2021

Primary Contact:           Cynthia Jones
                           Compass Group North America
                           2400 Yorkmont Rd
                           Charlotte, NC 28217-4511

Entity:                                       Compass Group USA, Inc.
                                              Entity ID Number 3289259
Entity Served:                                Compass Group USA, Inc.
Title of Action:                              Wilnord Germain vs. Compass Group USA, Inc.
Matter Name/ID:                               Wilnord Germain vs. Compass Group USA, Inc. (10933193)
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Discrimination
Court/Agency:                                 Collier County Circuit Court, FL
Case/Reference No:                            11-2021-CA-000261-0001-XX
Jurisdiction Served:                          Florida
Date Served on CSC:                           02/08/2021
Answer or Appearance Due:                     20 Days
Originally Served On:                         CSC
How Served:                                   Personal Service
Sender Information:                           Jason S. Remer
                                              305-416-5000

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com




                                                                                                                   Exhibit A
           Case 2:21-cv-00149-JLB-MRM Document 1-1 Filed 02/24/21 Page 211-2021-CA-000261-0001-XX
                                                                         of 32 PageID 6

   Filing # 120436215 E-Filed 01/28/2021 03:55:48 PM



                                                                 IN THE CIRCUIT COURT OF THE
                                                                 20TH JUDICIAL CIRCUIT IN AND FOR
                                                                 COLLIER COUNTY, FI.ORIDA.

                                                                 Case No.

            WIIJNORD GERIVIAIN and other similarly
            situated employees,

                    Plaintiff,

            V.

            COMPASS GROUP USA, INC.                                     CERTtFIED PROCESS SERVER 0~
            A Foreign Profit Corporation, FLIK                       3ECOND JUDICIAI. CIRCUIT C®URT OF
            INTERNATIONAL CORP., A Foreign Profit                     DATE 5ERVEI!~Lt-          9~;~   '• ~d
            Corporation, and ADRIAN L.
            MEREDITH, Individually,

                    Defendant.
                                                                 /

                                           SUMMONS IN A CIVIL CASE

            TO: COMPASS GROUP USA, INC., through its Registered Agent:
                                Corporation Service Company
                                1201 Hays Street
                                Tallahassee, Florida 32301

            YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF' S ATTORNEY:
                               JASON S. REMER, ESQUIRE
                               REMER & GEORGES-PIERRE, PLLC.
                               44 WEST FLAGLER STREET
                               SUITE 2200
                               MIAMI, FL 33130

            an answer to the complaint which is herewith served upon you, within 20 days after service of
            this summons upon you, exclusive of the day of service. If you fail to do so, judgment by default
            wi11 be taken against you for the relief demanded in the complaint. You must also file your
            answer with the Clerk of this Court within a reasonable period of time after service.
             Crystal K Kinzel                     Jan 29 2021
            CLERK                ~                      DATE


            (BY) DEPUTY CLERK                                                  STATE '




                                                                                                        Exhibit A
?ILED: COLLIER COUNTY, CRYSTAL K. KINZEL, CLERK, O1/28/2021 03:55:48 PM
        Case 2:21-cv-00149-JLB-MRM Document 1-1 Filed 02/24/21 Page 3 of 32 PageID 7
Filing # 120436215 E-Filed O1/28/2021 03:55:48 PM


                                                              IN THE CIRCUIT COURT OF THE
                                                              20TH JUDICIAL CIRCUIT IN AND FOR
                                                              COLLIER COUNTY, FLORIDA.

                                                              Case No.

        WILNORD GERMAIN and other similarly
        situated employees,

                 Plaintiff,

        V.

        COMPASS GROUP USA, INC.
        A Foreign Profit Corporation, FLIK
        INTERNATIONAL CORP., A Foreign Profit
        Corporation, and ADRIAN L.
        MEREDITH, Individually,

                 Defendant.
                                                              /

                                                 COMPLAINT

                COMES NOW Plaintiff, WILNORD GER_MA.IN ("Plaintiff'), on behalf of himself and

         other employees and former employees similarly situated, by and through the undersigned

         counsel, hereby sues Defendants, COMPASS GROUP USA, INC. ("Compass"), FLIK

        INTERNATIONAL CORP. ("Flik"), and ADRIAN L. MEREDITH ("Meredith")(collectively

        "Defendants"), and in support avers as follows:

                                         GENERAL ALLEGATIONS

             1. This is an action by the Plaintiff for damages exceeding $30,000 excluding attorneys'

         fees or costs pursuant to the Fair Labor Standards Act, as amended (29 U.S.C. §201, et seq.,

        hereinafter called the "FLSA") to recover unpaid overtime wage compensation, an additional

         equal amount as liquidated damages, and reasonable attorneys' fees and costs and for damages

         for retaliatory discharge in violation of 29 U.S.C. § 215(a)(3), for discriminatory treatment and




                                                                                                 Exhibit A
Case 2:21-cv-00149-JLB-MRM Document 1-1 Filed 02/24/21 Page 4 of 32 PageID 8




retaliation under the Florida Civil Rights Act of 1992, Florida Statutes, Chapter 760, et seq.

("FCRA") and the Americans with Disabilities Act of 1990 42 U.S.C. § 12111, et seq. ("ADA")

and for wrongful, retaliatory discharge of an employee in violation of Section 440.205 of the

Florida Statutes.

   2. This Court has jurisdiction over Plaintiff's claims pursuant to 29 U.S.C. §216(b), the

FCRA and ADA.

   3. Plaintiff was at all times relevant to this action, and continues to be, a resident of Collier

County, Florida, within the jurisdiction of this Honorable Court. Plaintiff is a covered employee

for purposes of the FLSA, FCRA and ADA.

   4. Plaintiff was employed by Defendants, having a place of business in Collier County,

Florida, where Plaintiff worked for Defendants, and at all times material hereto was and is

engaged in interstate commerce.

   5. Venue is proper in Collier County, Florida because all of the actions that form the basis

of this Complaint occurred within Collier County, Florida and payment was due in Collier

County, Florida.

    6. Defendant Meredith, is a corporate officer of, and exercised operational control over the

        activities of, corporate Defendants Compass and Flik.

   7. Defendants were "persons" and/or "employers" pursuant to Florida Civil Rights Act of

1992, Fla. Stat. Section 760.01, et seq. since it employs fifteen or more employees for the

applicable statutory period; and it is subject to the employrnent discrimination provisions of the

applicable statute, the FCRA.




                                                                                           Exhibit A
Case 2:21-cv-00149-JLB-MRM Document 1-1 Filed 02/24/21 Page 5 of 32 PageID 9




   8. At all times material hereto, Plaintiff was an "employee" within the meaning of Florida

Civil Rights Act of 1992, Fla Stat. Section 760, et seq. and it is subject to the employment

discrimination provisions of the applicable statutes.

   9. Plaintiff previously filed a timely charge of employment discrimination with the Equal

Employment Opportunity Commission, the agency responsible for investigating claims of

employment discrimination. This charge was dually filed with the Florida Commission on

Human Relations.

   10.Declaratory, injunctive, legal, and equitable relief is sought pursuant to the laws set forth

above together with attorneys' fees, costs and damages.

   11.All conditions precedent for the filing of this action before this Court have previously

been met, including the exhaustion of all pertinent administrative procedures and remedies.

                   FACTUAL ALLFGATIONS COMMON TO ALL COUNTS

    12.Plaintiff was employed with Defendants as a non-exempt cook from on or about March 1,

2018 to on or about Apri18, 2019.

    13.Plaintiff, at all material times, worked for Defendants in a non-exempt capacity.

    14.From approximately March 1, 2018 through April 8, 2019, Plaintiff was paid

approximately $1,038.45 per week for all hours worked.

    15.During this period, Plaintiff worked approximately seventy-three (73) hours per week of

which approximately thirty-three (33) hours per week were unpaid overtime hours.

    16.Plaintiff now seeks proper payment of his overtime hours over the course of his

employment with Defendants.

    17.Defendants failed to record or otherwise maintain adequate records as to Plaintiff's work

hours.




                                                                                           Exhibit A
Case 2:21-cv-00149-JLB-MRM Document 1-1 Filed 02/24/21 Page 6 of 32 PageID 10




    18.The above payments from Defendants to Plaintiff failed to adequately compensate

 Plaintiff at the proper, statutory wages set by the Fair Labor Standards Act.

    19.Plaintiff is an individual with a disability due to an injury received to his right hand on or

 about March 16, 2019, when Plaintiff was working through orders to cook and he sliced his

 middle finger on the rod paper holder, and thus, falls within the class of individuals protected by

 the FCRA and ADA.

    20. Plaintiff's condition has caused him to be limited in his mobility, which limits Plaintiff in

 one or more major life activities.

    21. In the beginning of Plaintiff's employment, Plaintiff worked with Defendants and

 experienced no issues as it related to his job performance.

    22. Upon Plaintiff's injury he requested medical care and accommodations of light duty to

 his head chef, Michael and manager, Johnathan Philips. Plaintiff was ignored and workers'

 compensation care was not provided nor was light duty work as requested by Plaintiff.

    23. Plaintiff complained continuously to his supervisors, advising that his hand felt weak and

 requested accommodations of light duty and medical care for his injury.

    24. Both head chef, Michael, and manager, Johnathan, advised Plaintiff that he had to

 continue with his regular duties as assigned to a cook.

    25. Defendants' lack of accommodations or provision of inedical made Plaintiff's work

 unbearable due to the pain in Plaintiff's hand caused by the work injury.

    26. On or about April 8, 2019, Plaintiff was left with no other recourse but to face a

 constructive discharge of his employment with Defendant.




                                                                                            Exhibit A
Case 2:21-cv-00149-JLB-MRM Document 1-1 Filed 02/24/21 Page 7 of 32 PageID 11




   27. Throughout Plaintiff's employment with Defendant, Plaintiff was able to perform the

essential functions of his job duties and responsibilities; and at all relevant times Plaintiff did

perform his job at satisfactory or above satisfactory levels.

    28. Based on the above time line, there exists a causal connection between Plaintiff's

 Complaints, request for accommodations and workers' compensation benefits and his

termination.

    29. Plaintiff's employment ended due to the above and not for any other reason.

                                        COUNTI
                   Federal Wage & Hour Federal Statutory Violation Against
                                        Compass

    30. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-29 of this

        Complaint as if set out in full herein.

    31. This action is brought by Plaintiff and other similarly-situated individuals to recover

        from Defendant COMPASS unpaid overtime compensation, as well as an additional

        amount as liquidated damages, costs, and reasonable attorney's fees under the provisions

        of 29 U.S.C. § 201 et seq., and specifically under the provisions of 29 U.S.C. § 207.

    32. 29 U.S.C. § 207 (a)(1) states, "No employer shall employ any of his employees... for a

        work week longer than 40 hours unless such employee receives compensation for his

        employment in excess of the hours above-specified at a rate not less than one and a half

        times the regular rate at which he is employed."

    33. Jurisdiction is conferred on this Court by Title 29 U.S.C. § 216(b).

    34. At all times pertinent to this Complaint, Defendant COMPASS operated as an

        organization which sells and/or markets its services and/or goods to customers from

        throughout the United States and also provides its services for goods sold and transported




                                                                                          Exhibit A
Case 2:21-cv-00149-JLB-MRM Document 1-1 Filed 02/24/21 Page 8 of 32 PageID 12




       from across state lines of other states, and the Defendant COMPASS obtains and solicits

       funds from non-Florida sources, accepts funds from non-Florida sources, uses telephonic

       transmissions going over state lines to do its business, transmits funds outside the State

       of Florida, and otherwise regularly engages in interstate commerce, particularly with

       respect to its employees.

    35. Upon information and belief, the annual gross revenue of the Defendant COMPASS was

       at all times material hereto in excess of $500,000 per annum, and, by virtue of working

       in interstate commerce, otherwise satisfies the FLSA's coverage requirements.

    36. By reason of the foregoing, the Defendant COMPASS is and was, during all times

       hereafter mentioned, an enterprise engaged in commerce or in the production of goods

       for commerce as defined in §§ 3(r) and 3(s) of the FLSA, 29 U.S.C. § 203(r) and 203(s).

       Defendant's business activities involve those to which the Fair Labor Standards Act

       applies. Plaintiff's work for the Defendant COMPASS likewise affects interstate

       commerce.

    37. Plaintiff seeks to recover for unpaid wages accumulated from the date of hire.

    38. Defendant COMPASS knew and/or showed reckless disregard of the provisions of the

       FLSA concerning the payment of overtime wages as required by the Fair Labor

       Standards Act and remain owing Plaintiff these unpaid overtime wages since the

       commencement of Plaintiff's employment with Defendant COMPASS as set forth above.

       As such, Plaintiff is entitled to recover double damages.

    39. Defendant COMPASS never posted any notice, as required by the Fair Labor Standards

       Act and Federal Law, to inform employees of their federal rights to overtime wage

       payments.




                                                                                         Exhibit A
Case 2:21-cv-00149-JLB-MRM Document 1-1 Filed 02/24/21 Page 9 of 32 PageID 13




   WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant

COMPASS:

       A. Adjudge and decree that Defendant COMPASS has violated the FLSA and has done

          so willfully, intentionally and with reckless disregard for Plaintiff's rights;

       B. Award Plaintiff actual damages in the amount shown to be due for unpaid \overtime

          compensation related to hours worked in excess of forty (40) weekly, with interest;

       C. Award Plaintiff an equal amount in double damages/liquidated damages;

       D. Award Plaintiff the costs of this action, together with a reasonable attorneys' fees;

       E. Grant Plaintiff such additional relief as the Court deems just and proper under the

           circumstances; and

       F. Grant Plaintiff trial by jury.

                                      COUNT II
                  Federal Wage & Hour Federal Statutory Violation Against
                                         FLIK

    40. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-29 of this

       Complaint as if set out in full herein.

    41. This action is brought by Plaintiff and other similarly-situated individuals to recover

       from Defendant FLIK unpaid overtime compensation, as well as an additional amount as

       liquidated damages, costs, and reasonable attorney's fees under the provisions of 29

       U.S.C. § 201 et seq., and specifically under the provisions of 29 U.S.C. § 207.

    42. 29 U.S.C. § 207 (a)(1) states, "No employer shall employ any of his employees... for a

       work week longer than 40 hours unless such employee receives compensation for his

       employment in excess of the hours above-specified at a rate not less than one and a half

       times the regular rate at which he is employed."




                                                                                            Exhibit A
Case 2:21-cv-00149-JLB-MRM Document 1-1 Filed 02/24/21 Page 10 of 32 PageID 14




    43. Jurisdiction is conferred on this Court by Title 29 U.S.C. § 216(b).

    44. At all times pertinent to this Complaint, Defendant FLIK operated as an organization

       which sells and/or markets its services and/or goods to customers from throughout the

       United States and also provides its services for goods sold and transported from across

       state lines of other states, and the Defendant FLIK obtains and solicits funds from non-

       Florida sources, accepts funds from non-Florida sources, uses telephonic transmissions

       going over state lines to do its business, transmits funds outside the State of Florida, and

       otherwise regularly engages in interstate commerce, particularly with respect to its

        employees.

    45. Upon information and belief, the annual gross revenue of the Defendant FLIK was at all

        times material hereto in excess of $500,000 per annum, and, by virtue of working in

        interstate commerce, otherwise satisfies the FLSA's coverage requirements.

    46. By reason of the foregoing, the Defendant FLIK is and was, during all times hereafter

        mentioned, an enterprise engaged in commerce or in the production of goods for

        commerce as defined in §§ 3(r) and 3(s) of the FLSA, 29 U.S.C. § 203(r) and 203(s).

        Defendant's business activities involve those to which the Fair Labor Standards Act

        applies. Plaintiff's work for the Defendant FLIK likewise affects interstate commerce.

    47. Plaintiff seelcs to recover for unpaid wages accumulated from the date of hire.

    48. Defendant FLIK knew and/or showed reckless disregard of the provisions of the FLSA

        concerning the payment of overtime wages as required by the Fair Labor Standards Act

        and remain owing Plaintiff these unpaid overtime wages since the commencement of

        Plaintiff's employment with Defendant FLIK as set forth above. As such, Plaintiff is

        entitled to recover double damages.




                                                                                          Exhibit A
Case 2:21-cv-00149-JLB-MRM Document 1-1 Filed 02/24/21 Page 11 of 32 PageID 15




    49. Defendant FLIK never posted any notice, as required by the Fair Labor Standards Act

       and Federal Law, to inform employees of their federal rights to overtime wage payments.

    WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant FLIK:

       G. Adjudge and decree that Defendant FLIK has violated the FLSA and has done so

           willfully, intentionally and with reckless disregard for Plaintiff's rights;

       H. Award Plaintiff actual damages in the amount shown to be due for unpaid \overtime

           compensation related to hours worked in excess of forty (40) weekly, with interest;

       I. Award Plaintiff an equal amount in double damages/liquidated damages;

       J. Award Plaintiff the costs of this action, together with a reasonable attorneys' fees;

       K. Grant Plaintiff such additional relief as the Court deems just and proper under the

           circumstances; and

       L. Grant Plaintiff trial by jury.



                                            (YlT1WT TTi
                   Federal Wage & Hour Federal Statutory Violation Against
                                       MEREDITH

    50. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-29 of this

        Complaint as if set out in full herein.

    51. At the times mentioned, Defendant MEREDITH was, and is now, a corporate officer of

        corporate Defendant COMPASS and FLIK.

    52. Defendant MEREDITH was an employer of Plaintiff within the meaning of Section 3(d)

        of the "Fair Labor Standards Act" [29 U.S.C. § 203(d)], in that Defendant MEREDITH

        acted directly in the interests of the corporate Defendant-employer in relation to the

        employees of the corporate Defendant-employer, including Plaintiff.




                                                                                           Exhibit A
Case 2:21-cv-00149-JLB-MRM Document 1-1 Filed 02/24/21 Page 12 of 32 PageID 16




     53. The FLSA defines the term "employer" broadly to include "both the employer for whom

         the employee directly works as well as `any person acting directly or indirectly in the

         interests of an employer in relation to an employee."'1

     54. Based on this broad definition, Defendant MEREDITH, in his status as a corporate

         officer with operational control of a Defendant-corporation's covered enterprise is an

          employer along with the Defendant-corporation, jointly and severally liable under the

          FLSA for unpaid wages."2

     55. Defendant MEREDITH, through his control, willfully and intentionally refused to

          properly pay Plaintiff overtime wages as required by the laws of the United States as set

          forth above and remains owing Plaintiff these wages.

     WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant

 MEREDITH:

              a. Adjudge and decree that Defendant MEREDITH has violated the FLSA and has

                  done so willfully, intentionally and with reckless disregard for Plaintiff's rights;

              b. Adjudge and decree that Defendant MEREDITH is an individual with operational

                  control and is, thus, jointly and severally liable under the FLSA for unpaid

                  overtime wages at issue;

              c. Award Plaintiff actual damages in the amount shown to be due for unpaid

                  overtime wages, with interest;

              d. Award Plaintiff an equal amount in double damages/liquidated damages;

              e. Award Plaintiff the costs of this action, together with a reasonable attorneys' fees;

              f. Grant Plaintiff such additional relief as the Court deems just and proper under the

                  circumstances: and
 ~ Josendis v. Wall to Wall Residence Repairs, Inc., 662 F.3d 1292, 1298 (11th Cir. 2011)




                                                                                                Exhibit A
Case 2:21-cv-00149-JLB-MRM Document 1-1 Filed 02/24/21 Page 13 of 32 PageID 17




           g. Grant Plaintiff a Trial by Jury.

                                             COUNTIV
               Disability Discrimination in Violation of the FCRA Against C0IVIPASS

    56. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-29 of this

       Complaint as if set out in full herein.

    57. Plaintiff has a physical disability that substantially limits one or more major life activities

       and is thus a member of a protected class under the FCRA.

    58. Plaintiff was regarded as having a disability by Defendant and Defendant's agents.

    59. By the conduct described above, Defendant has engaged in discriminatory conduct

        against Plaintiff because of Plaintiff's disability and subjected the Plaintiff to disability-

       based animosity.

    60. Such discrimination was based upon the Plaintiff's disability in that Plaintiff would not

       have been the object of discrimination but for the fact that Plaintiff has a disability.

    61. Plaintiff can and did perform the essential functions of his job with or without reasonable

        accommodation.

    62. Defendant's conduct complained of herein was willful and in disregard of Plaintiff s

        protected rights. Defendant and its supervisory personnel were aware that discrimination

        on the basis of Plaintiff's disability was unlawful but acted in reckless disregard of the

        law.

    63. Defendant's discriminatory conduct was directly related to and because of Plaintiff's

        disability.

    64. At all times material hereto, the employees exhibiting discriminatory conduct towards

        Plaintiff possessed the authority to affect the terms, conditions, and privileges of

        Plaintiff's employment with the Defendant.




                                                                                              Exhibit A
Case 2:21-cv-00149-JLB-MRM Document 1-1 Filed 02/24/21 Page 14 of 32 PageID 18




    65. Defendant retained all employees who exhibited discriminatory conduct toward the

       Plaintiff and did so despite the knowledge of said employees engaging in discriminatory

       actions.

    66. As a result of Defendant's actions, as alleged herein, Plaintiff has been deprived of

       rights, has been exposed to ridicule and embarrassment, and has suffered emotional

       distress and damage.

    67. The conduct of Defendant, by and through the conduct of its agents, employees, and/or

       representatives, and the Defendant's failure to make prompt remedial action to prevent

       continued discrimination against the Plaintiff, deprived the Plaintiff of statutory rights

       under state and federal law.

    68. The actions of the Defendant and/or its agents were willful, wanton, intentional, and

       made with malice or reckless indifference to the Plaintiff's statutorily protected rights,

       thus entitling Plaintiff to damages in the form of compensatory and punitive damages

       pursuant to state and federal law, to punish the Defendant for its actions and to deter it,

       and others, from such action in the future.

    69. Plaintiff has suffered and will continue to suffer both irreparable injury and compensable

       damages as a result of Defendant's discriminatory practices unless and until this

       Honorable Court grants relief.

   WHEREFORE, Plaintiffs respectfully prays for the following relief against Defendant
 COMPASS:

       a. Adjudge and decree that Defendant has violated the FCRA, and has done so willfully,

           intentionally, and with recldess disregard for Plaintiff's rights;

       b. Enter a judgment requiring that Defendant pay Plaintiff appropriate back pay,

           benefits' adjustment, and prejudgment interest at amounts to be proved at trial for the




                                                                                         Exhibit A
Case 2:21-cv-00149-JLB-MRM Document 1-1 Filed 02/24/21 Page 15 of 32 PageID 19




           unlawful employment practices described herein;

       c. Enter an award against Defendant and award Plaintiff compensatory damages for

           mental anguish, personal suffering, and loss of enjoyment of life;

       d. Require Defendant to reinstate Plaintiff to the position at the rate of pay and with the

           full benefits Plaintiff would have had Plaintiff not been discriminated against by

           Defendant, or in lieu of reinstatement, award front pay;

       e. Award Plaintiff the costs of this action, together with a reasonable attorneys' fees;

           and

       f. Grant Plaintiff such additional relief as the Court deems just and proper under the

           circumstances.

                                             COUNT V
                 Disability Discrimination in Violation of the FCRA Against FLIK

    70. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-29 of this

       Complaint as if set out in full herein.

    71. Plaintiff has a physical disability that substantially limits one or more major life activities

       and is thus a member of a protected class under the FCRA.

    72. Plaintiff was regarded as having a disability by Defendant and Defendant's agents.

    73. By the conduct described above, Defendant has engaged in discriminatory conduct

       against Plaintiff because of Plaintiff's disability and subjected the Plaintiff to disability-

       based animosity.

    74. Such discrimination was based upon the Plaintiff's disability in that Plaintiff would not

       have been the object of discrimination but for the fact that Plaintiff has a disability.

    75. Plaintiff can and did perform the essential functions of his job with or without reasonable

        accommodation.




                                                                                              Exhibit A
Case 2:21-cv-00149-JLB-MRM Document 1-1 Filed 02/24/21 Page 16 of 32 PageID 20




    76. Defendant's conduct complained of herein was willful and in disregard of Plaintiff's

       protected rights. Defendant and its supervisory personnel were aware that discrimination

       on the basis of Plaintiff's disability was unlawful but acted in reckless disregard of the

       law.

    77. Defendant's discriminatory conduct was directly related to and because of Plaintiff's

       disability.

    78. At all times material hereto, the employees exhibiting discriminatory conduct towards

       Plaintiff possessed the authority to affect the terms, conditions, and privileges of

       Plaintiff's employment with the Defendant.

    79. Defendant retained all employees who exhibited discriminatory conduct toward the

       Plaintiff and did so despite the knowledge of said employees engaging in discriminatory

       actions.

    80. As a result of Defendant's actions, as alleged herein, Plaintiff has been deprived of

       rights, has been exposed to ridicule and embarrassment, and has suffered emotional

       distress and damage.

    81. The conduct of Defendant, by and through the conduct of its agents, employees, and/or

       representatives, and the Defendant's failure to make prompt remedial action to prevent

       continued discrimination against the Plaintiff, deprived the Plaintiff of statutory rights

       under state and federal law.

    82. The actions of the Defendant and/or its agents were willful, wanton, intentional, and

       made with malice or reckless indifference to the Plaintiffs statutorily protected rights,

       thus entitling Plaintiff to damages in the form of compensatory and punitive damages

       pursuant to state and federal law, to punish the Defendant for its actions and to deter it,




                                                                                         Exhibit A
Case 2:21-cv-00149-JLB-MRM Document 1-1 Filed 02/24/21 Page 17 of 32 PageID 21




        and others, from such action in the future.

    83. Plaintiff has suffered and will continue to suffer both irreparable injury and compensable

        damages as a result of Defendant's discriminatory practices unless and until this

        Honorable Court grants relief.

    WHEREFORE, Plaintiffs respectfully prays for the following relief against Defendant
 FLIK:

       g. Adjudge and decree that Defendant has violated the FCRA, and has done so willfully,

            intentionally, and with reckless disregard for Plaintiff s rights;

       h. Enter a judgment requiring that Defendant pay Plaintiff appropriate back pay,

            benefits' adjustment, and prejudgment interest at amounts to be proved at trial for the

            unlawful employment practices described herein;

       i. Enter an award against Defendant and award Plaintiff compensatory damages for

            mental anguish, personal suffering, and loss of enjoyment of life;

       j.   Require Defendant to reinstate Plaintiff to the position at the rate of pay and with the

            full benefits Plaintiff would have had Plaintiff not been discriminated against by

            Defendant, or in lieu of reinstatement, award front pay;

       k. Award Plaintiff the costs of this action, together with a reasonable attorneys' fees;

            and

       1.   Grant Plaintiff such additional relief as the Court deems just and proper under the

            circumstances.

                                           COUNT VI
                     Retaliation in Violation of the FCRA Against Compass

    84. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-29 of this

        Complaint as if set out in full herein.




                                                                                           Exhibit A
Case 2:21-cv-00149-JLB-MRM Document 1-1 Filed 02/24/21 Page 18 of 32 PageID 22




     85. Defendant is an employer as that term is used under the applicable statutes referenced

        above.

     86. The foregoing allegations establish a cause of action for unlawful retaliation after

        Plaintiff reported unlawful employment practices adversely affecting her under the

        FCRA.

     87. The foregoing unlawful actions by Defendant were purposeful.

     88. Plaintiff voiced opposition to unlawful employment practices during his employment

         with Defendant and he was the victim of retaliation thereafter, as related in part above.

     89. Plaintiff is a member of a protected class because he reported unlawful employment

         practices and was the victim of retaliation thereafter. There is a causal connection

         between the reporting of the unlawful employment practices and the adverse

         employment action taken thereafter.

     90. As a direct and proximate result of the foregoing unlawful acts and omissions, Plaintiff

         has suffered mental anguish, emotional distress, expense, loss of benefits,

         embarrassment, humiliation, damage to reputation, illness, lost wages, loss of capacity

         for the enjoyment of life, and other tangible and intangible damages.

     91. These damages are continuing and are permanent.

        WHEREFORE, the Plaintiff respectfully requests that this Honorable Court enter

 judgment against the Defendant; find that the Defendant indeed violated the FRCA, and in

 addition, order the following additional relief:

        a. Declare that the acts complained of herein are in violation of the Florida Civil Rights

            Act;




                                                                                            Exhibit A
Case 2:21-cv-00149-JLB-MRM Document 1-1 Filed 02/24/21 Page 19 of 32 PageID 23




       b. Award PLAINTIFF compensatory damages for emotional distress, embarrassment

            and humiliation;

       c. Grant a permanent injunction enjoining the DEFENDANT, its officers, successors,

            assigns, and all persons in active concert or participation with it, from engaging in

            any employment practice which discriminates;

       d. Reinstate PLAINTIFF to the same position he held before the retaliatory personnel

            action, or to an equivalent position;

       e. Reinstate full fringe benefits and seniority rights to PLAINTIFF;

       f: Order DEFENDANT to make PLAINTIFF whole, by compensating PLAINTIFF for

            lost wages, benefits, including front pay, back pay with prejudgment interest;

       g. For a money judgment representing prejudgment interest;

       h. Award any other compensation allowed by law including punitive damages and

            attorney's fees (448.104);

       i. Grant PLAINTIFF's costs of this action, including reasonable attorney's fees;

       j.   Grant PLAINTIFF a trial by jury; and

       k. Grant such other and further relief as the Court deems just and proper.

                                           COUNT VII
                       Retaliation in Violation of the FCRA Against FLIK

    92. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-29 of this

       Complaint as if set out in full herein.

    93. Defendant is an employer as that term is used under the applicable statutes referenced

       above.




                                                                                             Exhibit A
Case 2:21-cv-00149-JLB-MRM Document 1-1 Filed 02/24/21 Page 20 of 32 PageID 24




     94. The foregoing allegations establish a cause of action for unlawful retaliation after

        Plaintiff reported unlawful employment practices adversely affecting her under the

        FCRA.

     95. The foregoing unlawful actions by Defendant were purposeful.

     96. Plaintiff voiced opposition to unlawful employment practices during his employment

        with Defendant and he was the victim of retaliation thereafter, as related in part above.

     97. Plaintiff is a member of a protected class because he reported unlawful employment

         practices and was the victim of retaliation thereafter. There is a causal connection

         between the reporting of the unlawful employment practices and the adverse

         employment action taken thereafter.

     98. As a direct and proximate result of the foregoing unlawful acts and omissions, Plaintiff

         has suffered mental anguish, emotional distress, expense, loss of benefits,

         embarrassment, humiliation, damage to reputation, illness, lost wages, loss of capacity

         for the enjoyment of life, and other tangible and intangible damages.

     99. These damages are continuing and are permanent.

        WHEREFORE, the Plaintiff respectfully requests that this Honorable Court enter

 judgment against the Defendant; fmd that the Defendant indeed violated the FRCA, and in

 addition, order the following additional relief:

        1.   Declare that the acts complained of herein are in violation of the Florida Civil Rights

             Act;

        m. Award PLAINTIFF compensatory damages for emotional distress, embarrassment

             and humiliation;




                                                                                           Exhibit A
Case 2:21-cv-00149-JLB-MRM Document 1-1 Filed 02/24/21 Page 21 of 32 PageID 25




       n. Grant a permanent injunction enjoining the DEFENDANT, its officers, successors,

           assigns, and all persons in active concert or participation with it, from engaging in

           any employment practice which discriminates;

       o. Reinstate PLAINTIFF to the same position he held before the retaliatory personnel

           action, or to an equivalent position;

       p. Reinstate full fringe benefits and seniority rights to PLAINTIFF;

       q. Order DEFENDANT to make PLAINTIFF whole, by compensating PLAINTIFF for

           lost wages, benefits, including front pay, back pay with prejudgment interest;

       r. For a money judgment representing prejudgment interest;

       s. Award any other compensation allowed by law including punitive damages and

           attorney's fees (448.104);

       t. Grant PLAINTIFF's costs of this action, including reasonable attorney's fees;

       u. Grant PLAINTIFF a trial by jury; and

       v. Grant such other and further relief as the Court deems just and proper.


                                        COUNT VIII
             Disability DiscYimination in Violation of the ADA Against Compass

    100.       Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-29

       of this Complaint as if set out in full herein.

    101.       Plaintiff is a member of a protected class under the ADA.

    102.       By the conduct describe above, Defendant has engaged in discrimination against

       Plaintiff because of Plaintiff's disability and subjected the Plaintiff to disability-based

       annnosity.




                                                                                            Exhibit A
Case 2:21-cv-00149-JLB-MRM Document 1-1 Filed 02/24/21 Page 22 of 32 PageID 26




    103.      Such discrimination was based upon the Plaintiff's disability in that Plaintiff

       would not have been the object of discrimination but for the fact that Plaintiff has a

       disability.

    104.      Defendant's conduct complained of herein was willful and in disregard of

       Plaintiff's protected rights. Defendant and its supervisory personnel were aware that

       discrimination on the basis of Plaintiff's disability was unlawful but acted in reckless

       disregard of the law.

    105.      At all times material hereto, the employees exhibiting discriminatory conduct

       towards Plaintiff possessed the authority to affect the terms, conditions, and privileges of

       Plaintiff°s employment with the Defendant.

    106.      Defendant retained all employees who exhibited discriminatory conduct toward

       the Plaintiff and did so despite the lrnowledge of said employees engaging in

       discriminatory actions.

    107.      As a result of Defendant's actions, as alleged herein, Plaintiff has been deprived

       of rights, has been exposed to ridicule and embarrassment, and has suffered emotional

       distress and damage.

    108.      The conduct of Defendant, by and through the conduct of its agents, employees,

       and/or representatives, and the Defendant's failure to make prompt remedial action to

       prevent continued discrimination against the Plaintiff, deprived the Plaintiff of statutory

       rights under state and federal law.

    109.      The actions of the Defendant and/or its agents were willful, wanton, and

       intentional, and with malice or reckless indifference to the Plaintiff's statutorily

       protected rights, thus entitling Plaintiff to damages in the form of compensatory and




                                                                                          Exhibit A
Case 2:21-cv-00149-JLB-MRM Document 1-1 Filed 02/24/21 Page 23 of 32 PageID 27




        punitive damages pursuant to state and federal law, to punish the Defendant for its

        actions and to deter it, and others, from such action in the future.

    110.       Plaintiff has suffered and will continue to suffer both irreparable injury and

        compensable damages as a result of Defendant's discriminatory practices unless and

        until this Honorable Court grants relief.

 WHERFFORE, Plaintiff respectfully prays for the following relief against Defendant:

        a. Adjudge and decree that Defendant has violated the ADA, and has done so willfully,

            intentionally, and with reckless disregard for Plaintiff's rights;

        b. Enter a judgment requiring that Defendant pay Plaintiff appropriate back pay,

            benefits' adjustment, and prejudgment interest at amounts to be proved at trial for the

            unlawful employment practices described herein;

        c. Enter an award against Defendant and award Plaintiff compensatory damages for

            mental anguish, personal suffering, and loss of enjoyment of life;

        d. Require Defendant to reinstate Plaintiff to the position at the rate of pay and with the

            full benefits Plaintiff would have had Plaintiff not been discriminated against by

            Defendant, or in lieu of reinstatement, award front pay;

        e. Award Plaintiff the costs of this action, together with a reasonable attorneys' fees;

            and

        f. Grant Plaintiff such additional relief as the Court deems just and proper under the

            circumstances.

                                           COUNTIX
               Disability Discriinination in Violation of the ADA Against FFLIK

     111.         Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-29

        of this Complaint as if set out in full herein.




                                                                                           Exhibit A
Case 2:21-cv-00149-JLB-MRM Document 1-1 Filed 02/24/21 Page 24 of 32 PageID 28




    112.      Plaintiff is a member of a protected class under the ADA.

    113.      By the conduct describe above, Defendant has engaged in discrimination against

       Plaintiff because of Plaintiff's disability and subjected the Plaintiff to disability-based

       animosity.

    114.      Such discrimination was based upon the Plaintiff's disability in that Plaintiff

       would not have been the object of discrimination but for the fact that Plaintiff has a

       disability.

    115.      Defendant's conduct complained of herein was willful and in disregard of

       Plaintiff's protected rights. Defendant and its supervisory personnel were aware that

       discrimination on the basis of Plaintiff's disability was unlawful but acted in reckless

       disregard of the law.

    116.      At all times material hereto, the employees exhibiting discriminatory conduct

       towards Plaintiff possessed the authority to affect the terms, conditions, and privileges of

       Plaintiff's employment with the Defendant.

    117.      Defendant retained all employees who exhibited discriminatory conduct toward

       the Plaintiff and did so despite the knowledge of said employees engaging in

       discriminatory actions.

    118.      As a result of Defendant's actions, as alleged herein, Plaintiff has been deprived

       of rights, has been exposed to ridicule and embarrassment, and has suffered emotional

       distress and damage.

    119.      The conduct of Defendant, by and through the conduct of its agents, employees,

       and/or representatives, and the Defendant's failure to make prompt remedial action to




                                                                                          Exhibit A
Case 2:21-cv-00149-JLB-MRM Document 1-1 Filed 02/24/21 Page 25 of 32 PageID 29




        prevent continued discrimination against the Plaintiff, deprived the Plaintiff of statutory

        rights under state and federal law.

     120.          The actions of the Defendant and/or its agents were willful, wanton, and

        intentional, and with malice or reckless indifference to the Plaintiff's statutorily

        protected rights, thus entitling Plaintiff to damages in the form of compensatory and

        punitive damages pursuant to state and federal law, to punish the Defendant for its

        actions and to deter it, and others, from such action in the future.

     121.          Plaintiff has suffered and will continue to suffer both irreparable injury and

        compensable damages as a result of Defendant's discriminatory practices unless and

        until this Honorable Court grants relief.

 WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:

        g. Adjudge and decree that Defendant has violated the ADA, and has done so willfully,

             intentionally, and with reckless disregard for Plaintiff's rights;

        h. Enter a judgment requiring that Defendant pay Plaintiff appropriate back pay,

             benefits' adjustment, and prejudgment interest at amounts to be proved at trial for the

             unlawful employment practices described herein;

        i. Enter an award against Defendant and award Plaintiff compensatory damages for

             mental anguish, personal suffering, and loss of enjoyment of life;

        j.   Require Defendant to reinstate Plaintiff to the position at the rate of pay and with the

             full benefits Plaintiff would have had Plaintiff not been discriminated against by

             Defendant, or in lieu of reinstatement, award front pay;

        k. Award Plaintiff the costs of this action, together with a reasonable attorneys' fees;

             and




                                                                                            Exhibit A
Case 2:21-cv-00149-JLB-MRM Document 1-1 Filed 02/24/21 Page 26 of 32 PageID 30




       1. Grant Plaintiff such additional relief as the Court deems just and proper under the

           circumstances.

                                          COUNT X
                    Retaliation in Violation of the ADA Against Compass

    122.      Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-29

       of this Complaint as if set out in full herein.

    123.      Plaintiff is a member of a protected class under the ADA.

    124.      By the conduct describe above, Defendant retaliated against Plaintiff for

       exercising rights protected under the ADA.

    125.      Defendant's conduct complained of herein was willful and in disregard of

       Plaintiff's protected rights. Defendant and its supervisory personnel were aware that

       discrimination on the basis of Plaintiffs age, sex, national origin and/or disability was

       unlawful but acted in reckless disregard of the law.

    126.      As a result of Defendant's actions, as alleged herein, Plaintiff has been deprived

       of rights, has been exposed to ridicule and embarrassment, and has suffered emotional

       distress and damage.

    127.      The conduct of Defendant, by and through the conduct of its agents, employees,

       and/or representatives, and the Defendant's failure to make prompt remedial action to

       prevent continued discrimination against the Plaintiff, deprived the Plaintiff of statutory

       rights under state and federal law.

    128.      The actions of the Defendant and/or its agents were willful, wanton, and

       intentional, and with malice or reckless indifference to the Plaintiff s statutorily

       protected rights, thus entitling Plaintiff to damages in the form of compensatory and

       punitive damages pursuant to state and federal law, to punish the Defendant for its




                                                                                         Exhibit A
Case 2:21-cv-00149-JLB-MRM Document 1-1 Filed 02/24/21 Page 27 of 32 PageID 31




        actions and to deter it, and others, from such action in the future. Plaintiff has suffered

        and will continue to suffer both irreparable injury and compensable damages as a result

        of Defendant's discriminatory practices unless and until this Honorable Court grants

        relief.

 WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:

        a. Adjudge and decree that Defendant has violated the ADA, and has done so willfully,

            intentionally, and with reckless disregard for Plaintiff's rights;

        b. Enter an award against Defendant and award Plaintiff compensatory damages for

            mental anguish, personal suffering, and loss of enjoyment of life;

        c. Require Defendant to place Plaintiff to the position of full time Patrol Officer at the

            rate of pay and with the full benefits Plaintiff would have had Plaintiff not been

            discriminated against by Defendant, or in lieu of reinstatement;

        d. Award Plaintiff the costs of this action, together with a reasonable attorneys' fees;

            and Grant Plaintiff such additional relief as the Court deems just and proper under the

            circumstances.

                                            COUNT XI
                         Retaliation in Violation of the ADA Against FLIK

     129.         Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-29

        of this Complaint as if set out in full herein.

     130.         Plaintiff is a member of a protected class under the ADA.

     131.         By the conduct describe above, Defendant retaliated against Plaintiff for

        exercising rights protected under the ADA.

    132.          Defendant's conduct complained of herein was willful and in disregard of

        Plaintiff's protected rights. Defendant and its supervisory personnel were aware that




                                                                                           Exhibit A
Case 2:21-cv-00149-JLB-MRM Document 1-1 Filed 02/24/21 Page 28 of 32 PageID 32




        discrimination on the basis of Plaintiff's age, sex, national origin and/or disability was

        unlawful but acted in reckless disregard of the law.

    133.          As a result of Defendant's actions, as alleged herein, Plaintiff has been deprived

        of rights, has been exposed to ridicule and embarrassment, and has suffered emotional

        distress and damage.

    134.          The conduct of Defendant, by and through the conduct of its agents, employees,

        and/or representatives, and the Defendant's failure to make prompt remedial action to

        prevent continued discrimination against the Plaintiff, deprived the Plaintiff of statutory

        rights under state and federal law.

     135.         The actions of the Defendant and/or its agents were willful, wanton, and

        intentional, and with malice or reckless indifference to the Plaintiff's statutorily

        protected rights, thus entitling Plaintiff to damages in the form of compensatory and

        punitive damages pursuant to state and federal law, to punish the Defendant for its

        actions and to deter it, and others, from such action in the future. Plaintiff has suffered

        and will continue to suffer both irreparable injury and compensable damages as a result

        of Defendant's discriminatory practices unless and until this Honorable Court grants

        relief.

 WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:

        e. Adjudge and decree that Defendant has violated the ADA, and has done so willfully,

            intentionally, and with reckless disregard for Plaintiff's rights;

        f. Enter an award against Defendant and award Plaintiff compensatory damages for

            mental anguish, personal suffering, and loss of enjoyment of life;

        g. Require Defendant to place Plaintiff to the position of full time Patrol Officer at the




                                                                                           Exhibit A
Case 2:21-cv-00149-JLB-MRM Document 1-1 Filed 02/24/21 Page 29 of 32 PageID 33




             rate of pay and with the full benefits Plaintiff would have had Plaintiff not been

             discriminated against by Defendant, or in lieu of reinstatement;

         h. Award Plaintiff the costs of this action, together with a reasonable attorneys' fees;

             and Grant Plaintiff such additional relief as the Court deems just and proper under the

             circumstances.

                                             COUNT XII
                        Retaliation under Fla. Stat. § 440.205 Against Compass

     95. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1 through 29

         of this complaint as if set out in full herein.

     96. Plaintiff's work-related injury required medical treatment.

     97. Plaintiff reported his injuries to Defendant through its agent.

     98. Thereafter, Defendant discharged Plaintiff and did not allow him to re-commence work

 for the Defendant.

     99. Plaintiff's work prior to his discharge was satisfactory or more than satisfactory and the

 apparent reason for the termination of Plaintiff's employment was that Plaintiff sought or

 attempted to seek compensation under Florida Workers' Compensation Law, as Plaintiff was

 entitled to do.

     100.          The motivating factor which caused Plaintiff's discharge as described above was

 the request and/or attempted request for worker's compensation benefits pursuant to Fla. Stat. §§

 440 et. seq. In other words, the Plaintiff would not have been fired but for claiming worker's

 compensation benefits.

     101.          Defendant's termination of Plaintiff was in direct violation of Fla. Stat. § 440.205

 and, as a direct result, Plaintiff has been damaged.




                                                                                              Exhibit A
Case 2:21-cv-00149-JLB-MRM Document 1-1 Filed 02/24/21 Page 30 of 32 PageID 34




    102.           By reason of Defendant's wrongful discharge of Plaintiff, Plaintiff has been

 damaged in that Plaintiff has suffered lost wages and has suffered emotional distress.

    103.           Defendant's conduct in wrongfully discharging Plaintiff was willful, wanton, and

 in reckless disregard of Plaintiff's rights and therefore Plaintiff is entitled to punitive damages.

        WHEREFORE Plaintiff respectfully requests judgment against the Defendant for all

 back wages from the date of discharge to the present date and an equal amount of back wages as

 liquidated damages; costs; injunctive relief prohibiting the Defendant from wrongfully

 discharging in the manner described above; front wages; and for any and all other relief that this

 Court may deem just and proper.

                                            COUNTXIIII
                         Retaliation under Fla. Stat. § 440.205 Against FLIg

     95. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1 through 29

         of this complaint as if set out in full herein.

     96. Plaintiff's work-related injury required medical treatment.

     97. Plaintiff reported his injuries to Defendant through its agent.

     98. Thereafter, Defendant discharged Plaintiff and did not allow him to re-commence work

 for the Defendant.

     99. Plaintiff's work prior to his discharge was satisfactory or more than satisfactory and the

 apparent reason for the termination of Plaintiff's employment was that Plaintiff sought or

 attempted to seek compensation under Florida Workers' Compensation Law, as Plaintiff was

 entitled to do.

     100.          The motivating factor which caused Plaintiff's discharge as described above was

 the request and/or attempted request for worker's compensation benefits pursuant to Fla. Stat. §§




                                                                                               Exhibit A
Case 2:21-cv-00149-JLB-MRM Document 1-1 Filed 02/24/21 Page 31 of 32 PageID 35




 440 et. seq. In other words, the Plaintiff would not have been fired but for claiming worker's

 compensation benefits.

     101.       Defendant's termination of Plaintiff was in direct violation of Fla. Stat. § 440.205

 and, as a direct result, Plaintiff has been damaged.

     102.       By reason of Defendant's wrongful discharge of Plaintiff, Plaintiff has been

 damaged in that Plaintiff has suffered lost wages and has suffered emotional distress.

     103.       Defendant's conduct in wrongfully discharging Plaintiff was willful, wanton, and

 in reckless disregard of Plaintiff's rights and therefore Plaintiff is entitled to punitive damages.

        WHEREFORE Plaintiff respectfully requests judgment against the Defendant for all

 back wages from the date of discharge to the present date and an equal amount of back wages as

 liquidated damages; costs; injunctive relief prohibiting the Defendant from wrongfully

 discharging in the manner described above; front wages; and for any and all other relief that this

 Court may deem just and proper.



                                          JURY DEMAND

            Plaintiff demands trial by jury of all issues triable as of right by jury.




            Dated: January 28, 2021                     Respectfully submitted,

                                                        s// Jason S. Remer
                                                        Jason S. Remer, Esq.
                                                        Florida Bar No.: 165580
                                                        jremerna,rgpattorneys.com




                                                                                               Exhibit A
Case 2:21-cv-00149-JLB-MRM Document 1-1 Filed 02/24/21 Page 32 of 32 PageID 36




                                         REMER & GEORGES-PIERRE, PLLC
                                         COURTHOUSE TOWER
                                         44 West Flagler Street, Suite 2200
                                         Miami, FL 33130
                                         Telephone: (305) 416-5000
                                         Facsimile: (305) 416-5005




                                                                     Exhibit A
